UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1731


TOMI BOONE FINKLE,

                 Plaintiff - Appellant,

          v.

HOWARD COUNTY,    a   municipal   corporation    of   the   State   of
Maryland,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Stephanie A. Gallagher, Magistrate
Judge. (1:13-cv-03236-SAG)


Submitted:   January 29, 2016                   Decided:    March 8, 2016


Before WILKINSON and WYNN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Matthew August LeFande, ATTORNEY AT LAW PLLC, Arlington,
Virginia, for Appellant.  Gary W. Kuc, Cynthia G. Peltzman,
Lewis Taylor, HOWARD COUNTY OFFICE OF LAW, Ellicott City,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Tomi     Boone    Finkle      appeals      from      the    magistrate         judge’s

orders 1 granting a protective order under Fed. R. Civ. P. 26, and

granting summary judgment to Howard County on her claims that

the County discriminated against her in violation of Title VII

of   the   Civil    Rights    Act    of    1964      (“Title      VII”),       42   U.S.C.A.

§§ 2000e to 2000e-17 (West 2012 & Supp. 2015), and the Maryland

Fair Employment Practices Act, Md. Code Ann., State Gov’t § 20-

606(a)(1)(i)       (West    2014),    when      she     was      not    selected       for    a

position with the Howard County Police Department’s Volunteer

Mounted Patrol.        We affirm.

      Finkle    first      argues    that    the      district         court    abused      its

discretion     in    granting       the    protective         order.       We       review    a

discovery    ruling     for   an     abuse      of    discretion.          Kolon      Indus.

Inc. v. E.I. DuPont de Nemours & Co., 748 F.3d 160, 172 (4th

Cir.),     cert.    denied,   135     S.    Ct.      437   (2014).         An       abuse    of

discretion occurs when the district court’s “decision is guided

by erroneous legal principles or rests upon a clearly erroneous

factual finding.”          United States v. Garcia, 752 F.3d 382, 390

(4th Cir. 2014) (internal quotation marks omitted).




      1The parties consented to full disposition of this case by
a magistrate judge, to whom we refer as the district court.



                                            2
       We discern no abuse of discretion.                  Finkle’s request was

overbroad in that she sought subscriber information for four

years’ worth of social media, email, and cell phone and text

messaging      records    for    seven    commanding       officers     within       the

Howard   County      Police     Department.         Moreover,     Finkle’s      broad

request was not limited to the information contained in those

accounts relevant to her claims.

       Next, Finkle argues that summary judgment for the County

was inappropriate.         We review de novo a district court’s order

granting summary judgment.          Jacobs v. N.C. Admin. Office of the

Courts, 780 F.3d 562, 565 n.1 (4th Cir. 2015).                     When reviewing

an appeal from cross-motions for summary judgment, however, we

separately     review     the   merits   of   each    motion,     taking      care    to

“resolve     all     factual    disputes      and    any    competing,        rational

inferences in the light most favorable to the party opposing

that   motion,”      to   ascertain      “whether     either     of     the   parties

deserves judgment as a matter of law.”                     Defs. of Wildlife v.

N.C.   Dep’t    of    Transp.,    762    F.3d   374,       392   (4th    Cir.    2014)

(internal quotation marks omitted).                  In determining whether a

genuine issue of material fact exists, “we view the facts and

all justifiable inferences arising therefrom in the light most

favorable to . . . the nonmoving party.”                    Jacobs, 780 F.3d at

565 n.1 (internal quotation marks omitted).



                                          3
      “Plaintiffs      may   prove      .   .    .    violations    [of     Title     VII]

either    through     direct      and   indirect         evidence    of     retaliatory

animus,” referred to as the mixed-motive framework, “or through

the   burden-shifting        framework      of       McDonnell   Douglas      Corp.     v.

Green, 411 U.S. 792 (1973).” 2              Foster v. Univ. of Md.-E. Shore,

787   F.3d     243,   249    (4th    Cir.       2015).      “Direct       evidence     [of

discriminatory animus] must be evidence of conduct or statements

that both reflect directly the alleged discriminatory attitude

and that bear directly on the contested employment decision.”

Warch v. Ohio Cas. Ins. Co., 435 F.3d 510, 520 (4th Cir. 2006)

(internal quotation marks omitted).

      Finkle     contends      that     she      offered     direct        evidence    of

discriminatory animus such that at least partial judgment in her

favor was appropriate.            We disagree.         Finkle points to one email

written   by    one   of    the   hiring      decisionmakers        that    reflects     a

potentially      unfavorable        attitude      toward    transgender       persons. 3

However, this email was written about unrelated officer training

approximately eight months prior to the hiring decision Finkle


      2Maryland courts apply the Title VII frameworks to claims
under the Fair Employment Practices Act. See Dobkin v. Univ. of
Balt. Sch. of Law, 63 A.3d 692, 699-701 (Md. Ct. Spec. App.
2013).
      3Howard County has not disputed that Finkle falls within a
protected class for purposes of this appeal. We therefore need
not decide whether transgender persons comprise a protected
class under Title VII.



                                            4
challenges.            Isolated      remarks      unrelated       to     the     challenged

employment decision are insufficient to provide direct evidence

of discrimination.             Brinkley v. Harbour Recreation Club, 180

F.3d 598, 608 (4th Cir. 1999), overruled on other grounds by

Desert Palace v. Costa, 539 U.S. 90 (2003).

       Finkle     further           asserts       that       summary         judgment      was

inappropriate          under    the       McDonnell          Douglas      burden-shifting

framework because the County’s proffered justification for not

selecting her — that she was a retired police officer — was in

and    of   itself     discriminatory.            If   a     plaintiff       establishes     a

prima facie case of discriminatory non-selection, “[t]he burden

then    shifts    to     the   [employer]         to   show     that    its     purportedly

[discriminatory] action was in fact the result of a legitimate

non-[discriminatory] reason.”                 Foster, 787 F.3d at 250.                     Once

this burden is met, the plaintiff must show that the proffered

reasons are pretextual.             Id.

       We conclude that Finkle has failed to meet this burden.

Although Finkle argues that refusing to select retired police

officers     is    itself      discriminatory            and,   thus,        pretextual,     a

proposition       we    need    not       review,      she    does     not     address     the

County’s     additional        reasons      for    not     selecting      her:      that   her

response      time      was    significantly           longer      than       any    of    the

applicants selected and that the decisionmakers believed she was

overqualified          for    the    position.           Because       these     additional

                                              5
reasons   are   nondiscriminatory,       we   conclude   that   the   district

court did not err in its grant of summary judgment to Howard

County.

     Accordingly, we affirm the judgment.           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                     6